Citation Nr: 0711570	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  05-11 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania 


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a low back disability.

2.  Entitlement to an increased initial rating for migraine 
headaches, rated as noncompensably disabling from February 2, 
2003 to February 15, 2005, and as 10 percent disabling 
thereafter.

3.  Entitlement to an initial rating in excess of 10 percent 
for demyelinating polyneuropathy of the right upper 
extremity.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 2000 to February 
2003.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran has 
relocated overseas and jurisdiction over the claims folder 
has been transferred to the Pittsburgh, Pennsylvania RO.  

During the course of this appeal, the RO granted an increased 
rating of 10 percent for the veteran's migraines, effective 
February 15, 2005.  This has not satisfied her appeal.  AB v. 
Brown, 6 Vet. App. 35, 39 (1993).

In December 2006 the veteran submitted additional evidence 
without a waiver of agency of original jurisdiction review 
(AOJ).  As the newly submitted evidence consists of 
statements that are repetitive of evidence already of record, 
the Board finds that it is not prejudicial to proceed with 
the veteran's case.


FINDINGS OF FACT

1.  The veteran's low back disability is manifested by 
limitation of motion that does not more nearly approximate 
moderate than slight; thoracolumbar spine flexion is greater 
than 60 degrees and the combined range of motion of the 
thoracolumbar spine is greater than 120 degrees; neither 
muscle spasm nor guarding sufficient to result in an abnormal 
gait or abnormal spinal contour is present.  There is no 
evidence of neurological manifestations or intervertebral 
disc syndrome with moderate recurring attacks, or 
incapacitating episodes lasting at least 2 weeks but less 
than 4 weeks in the past 12 months.  

2.  For the period prior to February 15, 2003, the veteran's 
migraine headaches more nearly approximated less frequent 
attacks than characteristic prostrating attacks averaging one 
in 2 months over the last several months.

3.  For the period beginning February 15, 2003, the veteran's 
migraine headaches more nearly approximated very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.

4.  The veteran is right-handed.

5.  The manifestations of the veteran's demyelinating 
polyneuropathy of the right upper extremity more nearly 
approximate mild incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for a low back disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002);  38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5295 (2003); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5237, 
5242, 5243 (2006).

2.  For the period prior to February 15, 2005, the criteria 
for a compensable evaluation for migraine headaches have not 
been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 4.7, 
4.124a, Diagnostic Code 8100 (2006).

3.  For the period beginning February 15, 2005, the criteria 
for a disability evaluation of 50 percent, but not higher, 
for migraine headaches have been met.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 
(2006).

4.  The criteria for a rating in excess of 10 percent for the 
veteran's demyelinating polyneuropathy of the right upper 
extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§  4.7, 4.10, 4.124a, Diagnostic Code 8515 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.  See 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error").  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
mailed in March 2004, subsequent to its initial adjudication 
of the claims.  Although the originating agency did not 
specifically request the appellant to submit all pertinent 
evidence in her possession, it did inform her of the evidence 
that would be pertinent and requested that she submit such 
evidence or provide VA with the information and authorization 
necessary for VA to obtain the evidence on her behalf.  
Therefore, the Board believes that the veteran was on notice 
of the fact that she should submit any pertinent evidence in 
her possession.  In addition, the veteran was provided notice 
with respect to the disability-rating and effective-date 
elements of her claims in a February 2007 letter.

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  The veteran has not identified 
any outstanding evidence that could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such evidence.  Therefore, the Board is also satisfied that 
VA has complied with the duty to assist requirements of the 
VCAA and the pertinent implementing regulation.

There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency would 
have been different had complete VCAA notice been provided at 
an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claims.

General Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2006).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects her ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2006).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b) (2006).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  

Low Back Disability

Factual Background

Service connection and a 10 percent disability rating were 
granted for a disc bulge of the lumbar spine with 
radiculopathy to the right lower extremity in a May 2003 
rating decision, effective February 2, 2003, the date the 
veteran's claim was received.

The veteran was afforded a VA examination in March 2003.  She 
reported that she was diagnosed with a bulging disk in her 
low back in 2001.  She complained of ongoing pain in her 
back.  Range of motion measurements showed flexion was 
greater than 130 degrees while sitting and greater than 90 
degrees while standing.  Extension and lateral side bending 
were both measured to 30 degrees.  The veteran had a normal 
gait and was able to squat and rise without difficulty.  An 
MRI of the spine showed a very mild bulging disk at the L4-5 
level with no evidence of cord impingement and no significant 
degenerative disc disease.  The examiner concluded that there 
was no physical evidence that the veteran's lumbar spine 
caused a limitation of activity. 

In February 2005 the veteran was provided a second VA 
examination to determine the severity of her low back 
disability.  She reported having low back pain since 2001 
with radiation of pain and numbness to her right foot.  While 
the veteran stated that she experienced daily flare-ups of 
pain, she also reported that the pain did not interfere with 
her activities of daily living or walking.  Upon physical 
examination, her gait was found to be normal with no limp and 
no antalgia.  Flexion was measured to 80 degrees, with 
extension to 30 degrees.  Rotation was to 15 degrees 
bilaterally, and lateral bending was to 20 degrees 
bilaterally.  The examiner observed no tenderness, no edema, 
and no muscle spasm.  An MRI of the lumbar spine was normal.  
The diagnosis was back pain without evidence of radiculopathy 
or degenerative disk disease.  

Legal Criteria

The Board notes that during the period of this claim, the 
criteria for evaluating disabilities of the spine were 
revised.  

VA modified the rating criteria applicable to the evaluation 
of spine disabilities twice during this appeal.  See 67 Fed. 
Reg. 54,345-54,349 (August 22, 2002), effective September 23, 
2002, [codified as amended at 38 C.F.R. § 4.71a, DC 5293 
(2003)]; see also 68 Fed. Reg. 51,454-51,458 (August 27, 
2003), effective September 26, 2003, [codified as amended at 
38 C.F.R. § 4.71a (2004)].  Because these changes occurred 
while this appeal was pending, the Board must consider the 
new criteria from the dates that they were made effective, 
and also determine whether they are more favorable than the 
prior criteria. See VAOPGCPREC 7-03; Karnas v. Derwinski, 1 
Vet. App. 308 (1991), overruled in part by Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003); see also 38 U.S.C.A. § 
5110(g) (West 2002).  The revised criteria may not, however, 
be applied any earlier than their effective dates.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2006); 
DeSousa v. Gober, 10 Vet. App. 461, 466-67 (1997); VAOPGCPREC 
3-00.

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 40 
percent evaluation if it is severe, a 20 percent evaluation 
if it is moderate, and a 10 percent evaluation if it is 
slight.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

Also under the former criteria, lumbosacral strain warrants a 
40 percent evaluation is warranted for severe lumbosacral 
strain with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  With muscle spasm on extreme forward bending, 
and loss of lateral spine motion, unilateral, in a standing 
position, a 20 percent evaluation is warranted.  A 10 percent 
evaluation is warranted if it is manifested by characteristic 
pain on motion.  A noncompensable evaluation is appropriate 
if there are slight subjective symptoms only.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2003).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 (2006) are for 
consideration.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Under the interim revised criteria for evaluating 
intervertebral disc syndrome (Diagnostic Code 5293, effective 
September 23, 2002) (Diagnostic Code 5243 (2006)) this 
disability is evaluated (preoperatively or postoperatively) 
either on the total duration of incapacitating episodes over 
the past 12 months, or by combining under 38 C.F.R. § 4.26 
(combined rating tables) separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, which ever method 
results in the higher evaluation.  A 20 percent evaluation is 
assigned for incapacitating episodes having a total duration 
of at least 2 weeks, but less than 4 weeks, during the past 
12 months, and a 10 percent evaluation is assigned with the 
incapacitating episodes having a total duration of at least 1 
week, but less than 2 weeks, during the past 12 months.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the criteria effective September 26, 2003, lumbosacral 
strain and degenerative arthritis of the spine are to be 
evaluated under the general rating formula for rating 
diseases and injuries of the spine (outlined below).  38 
C.F.R. § 4.71a, Diagnostic Codes 5237 and 5242 (2006).  

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 20 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  An evaluation of 10 percent is warranted if 
forward flexion of the thoracolumbar spine is greater than 60 
degrees but not greater than 85 degrees; the combined range 
of motion of the thoracolumbar spine is greater than 120 
degrees but not greater than 235 degrees; there is muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or if there is a 
vertebral body fracture with loss of 50 percent or more of 
the height.  

Notes following the diagnostic criteria indicate that for 
purposes of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 240 degrees.  

Analysis

As a preliminary matter, the Board notes that while the 
veteran was diagnosed with a mild bulging disc in her back at 
her March 2003 VA examination, the MRI at her most recent VA 
examination in February 2005 was normal and the examiner 
found that there was no evidence of degenerative disk 
disease.  In addition, she has not alleged and the record 
does not show that she has experienced any incapacitating 
episodes requiring bedrest prescribed by a physician.  
Therefore, she is not entitled to an increased rating under 
Diagnostic Code 5293 (2003) or 5243 (2006) for intervertebral 
disc syndrome.  As noted above, separate evaluations are 
warranted for neurological disabilities associated with 
spinal disabilities; however, the record contains no 
objective medical evidence of radiculopathy from the 
veteran's low back disability.  In particular the Board notes 
that the February 2005 VA examiner concluded that there was 
no evidence of radiculopathy from the veteran's low back.  
Therefore the criteria for evaluating intervertebral 
neuropathy are not applicable to this claim.  

The veteran's claim for service connection for her low back 
disability was received in February 2003.  Therefore, both 
the current and former criteria for rating disabilities of 
the spine are applicable to her claim for an increased 
rating.  
With respect to the current general formula for rating 
diseases and injuries of the spine, it is clear from the 
medical evidence of record that forward flexion of the 
veteran's thoracolumbar spine is greater than 60 degrees and 
the combined range of motion of the thoracolumbar spine is 
greater than 120 degrees.  In this regard, the Board notes 
that the greatest limitation of forward flexion was measured 
at the veteran's second VA examination in February 2005 when 
forward flexion was limited to 80 degrees.  The prior VA 
examination in March 2003 shows full range of motion.  The 
Board notes the veteran's statements that she experiences 
daily flare-ups of pain; however, she also reported at her 
most recent VA examination that her back pain does not 
interfere with her daily activities or her walking.  
Similarly, while the veteran stated in July 2003 that she 
walks with a limp, at both her VA examinations, her gait was 
normal with no evidence of a limp.  In addition, the evidence 
does not establish that the veteran has been observed to have 
muscle spasms or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Finally, the Board 
notes that the most recent MRI of her lumbar spine was 
normal.  Therefore, when all pertinent disability factors are 
considered, it is clear that flexion of the veteran's lumbar 
spine is not limited to 60 degrees or less and that her 
combined range of motion of the thoracolumbar spine is not 
limited to 120 degrees or less.  Accordingly, a disability 
rating in excess of 10 percent based on the current criteria 
for rating the spine is not warranted.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237, 5242 (2006).  

With respect to the criteria for rating the spine in effect 
prior to September 26, 2003, in the Board's opinion, the 
medical evidence of record establishes that the low back 
disability is productive of limitation of motion that more 
nearly approximates slight than moderate.  In addition, as 
noted above, there has been no medical evidence of muscle 
spasm during physical examinations, nor has loss of lateral 
spine motion in a standing position been observed.   
Therefore, for the period of this claim prior to September 
26, 2003, the disability does not warrant more than a 10 
percent evaluation under Diagnostic Code 5292 or 5295.  See 
38 C.F.R. § 4.71a, 5292, 5295 (2003)  

The Board has considered whether there is any other schedular 
basis for granting an evaluation in excess of 10 percent, but 
has found none.  The Board has also considered the doctrine 
of reasonable doubt but has determined that it is not 
applicable to this claim because the preponderance of the 
evidence is against the claim.

Migraine Headaches

Legal Criteria

Migraines are rated under 38 C.F.R. § 4.124a, Diagnostic Code 
8100, which provides that migraine headaches are rated based 
upon their frequency and severity.  A 50 percent evaluation 
is warranted for migraines with very frequent, completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  A 30 percent evaluation is 
warranted for migraines with characteristic prostrating 
attacks occurring on an average once a month over the last 
several months.  A 10 percent evaluation is warranted for 
migraines with characteristic prostrating attacks averaging 
one in 2 months over the last several months.  A 
noncompensable evaluation is warranted for less frequent 
attacks. 


Analysis

The Board finds that prior to February 15, 2005 the veteran's 
migraine headaches more nearly approximated the criteria 
associated with a noncompensable disability rating.  In this 
regard, the Board notes that at her March 2003 VA examination 
the veteran reported experiencing intense headaches three 
times a week with blurred vision.  A brain MRI showed a 
single 3 millimeter (mm) area of hyperintensity within the 
left parietal subcortical white matter.  The veteran was not 
found to have migraine headaches at that time. There was no 
finding of prostrating attacks averaging once every two 
months over several months as is required for an increased 
rating of 10 percent under Diagnostic Code 8100.  As the 
record contains no medical evidence of prostrating attacks of 
migraines during the period prior February 15, 2005, the 
Board finds that the manifestations of the veteran's service-
connected migraines more nearly approximated less frequent 
attacks and a noncompensable rating is appropriate.

For the period beginning February 15, 2005, the Board finds 
that the veteran's migraine headaches warrant the assignment 
of a 50 percent disability rating under Diagnostic Code 8100 
as the evidence establishes that the veteran's migraines 
manifest very frequent completely prostrating and prolonged 
attacks.  At her VA examination in February 2005 the veteran 
reported experiencing migraines twice a week and waking up 
with a headache almost every day.  Prior to August 2004 she 
stated that her migraines were episodic and occasionally 
activity limiting.    Treatment records from March 2003 
establish that the veteran had bad migraines lasting five 
days and occurring three to five times a month.  They were 
accompanied by photophobia and nausea.  In August 2005 the 
veteran's physician noted that she experienced prostrating 
migraines one to five times per month that left her 
completely prostrate at least three to five days a month.  

The Board concludes that for the period beginning February 
15, 2005, the medical evidence of record establishes that a 
disability rating of 50 percent is warranted for the 
veteran's migraines.  While the veteran reported at her 
February 2005 VA examination that she experienced a worsening 
of her headaches in August 2004, the objective medical 
evidence shows a worsening of her migraines during her 
February 2005 VA examination.  At that time, the examiner 
found that the veteran's history and current examination 
suggested a transformed migraine.  In addition, at her 
November 2005 VA examination the veteran reported that she 
had missed many workdays due to her worsening severe 
migraines.  Although the record does not contain objective 
evidence that the veteran's migraines have been productive of 
severe economic inadaptability, the Board finds that the 
frequency and severity of her migraines more nearly 
approximate the criteria for a 50 percent disability rating 
than a 30 percent disability rating as it is clear she 
experiences prostrating attacks more than once a month.  
Therefore, an increased evaluation of 50 percent is warranted 
from February 15, 2005.

Polyneuropathy of the Right Upper Extremity

Legal Criteria

Neurological disability is evaluated under 38 C.F.R. § 4.124a 
based on paralysis of various nerve groups.  In rating 
peripheral nerve injuries and their residuals, attention 
should be given to the site and character of the injury, the 
relative impairment in motor function, trophic changes, or 
sensory disturbances.  See 38 C.F.R. § 4.120 (2006).  

Under 38 C.F.R. § 4.124a, the term "incomplete paralysis" 
indicates impairment of function of a degree substantially 
less than the type of picture for complete paralysis given 
for each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or, at 
most, the moderate degree.  See 38 C.F.R. § 4.124a.  

38 C.F.R. § 4.124a, Diagnostic Code 8515 provides that 
incomplete, severe paralysis of the median nerve warrants a 
50 percent evaluation in the major extremity and a 40 percent 
evaluation in the minor extremity; incomplete moderate 
paralysis warrants a 30 percent evaluation in the major 
extremity and a 20 percent evaluation in the minor extremity; 
and incomplete mild paralysis warrants a 10 percent 
evaluation in both the major and minor extremity.  

Analysis

The Board notes that the veteran was diagnosed with 
demyelinating disease during active duty service.  In a May 
2003 rating decision she was granted service connection for 
demyelinating polyneuropathy of the right upper extremity and 
assigned an 10 percent evaluation.  The veteran was rated by 
analogy under Diagnostic Code 8515 for impairment of the 
median nerve.

The medical evidence of record establishes that the veteran's 
demyelinating polyneuropathy of the right upper extremity 
more nearly approximates mild incomplete paralysis of the 
right median nerve than moderate incomplete paralysis.  In 
this regard, the Board notes that during her March 2003 VA 
examination the veteran denied having a right arm condition, 
although she did complain of paresthesias, sharp pain, and 
decreased strength in her extremities.  The examiner noted 
that she did have some decreased strength in her right arm.  
Similarly, at her February 2005 VA examination, the veteran 
stated that her arm was consistently weak, but that she did 
not take any medications, did not wear a brace, and had not 
undergone any therapy.  She also noted that her right arm 
pain and weakness did not limit her daily activities or 
occupation.  The examiner noted that the veteran was right-
handed and although she complained of numbness in her 
bilateral extremities, upon physical examination, sensation 
was intact.  Thus, it is clear that the veteran does not 
experience complete paralysis of the right median nerve as 
she retains substantial use of her right arm. 


Therefore, the impairment of the right median nerve more 
nearly approximates incomplete paralysis that is mild rather 
than moderate as the record shows that the veteran's 
disability only manifests some decreased strength and pain in 
her right arm that has not required treatment and does not 
limit her daily activities or her employment.  Accordingly, a 
rating in excess of 10 percent is not warranted.  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
a low back disability is denied.

Entitlement to a compensable initial rating for migraine 
headaches for the period prior to February 15, 2005 is 
denied.

Entitlement to a 50 percent initial rating for migraine 
headaches as of February 15, 2005 is granted, subject to the 
criteria applicable to the payment of monetary benefits.

Entitlement to an initial rating in excess of 10 percent for 
demyelinating polyneuropathy of the right upper extremity is 
denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


